Citation Nr: 1135473	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  05-39 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for the service-connected lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to November 1986, from September 1990 to May 1991, from November 2000 to July 2003 and from July 2006 to July 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the RO.

A January 2005 rating decision, issued in February 2005 by the RO, inter alia, granted service connection for lumbosacral strain, initially evaluated as noncompensable (no percent), effective on May 24, 1995.

A Statement of the Case (SOC), issued in November 2005, granted an increase of 10 percent for lumbosacral strain, effective on May 24, 1995.

During the course of his appeal, the Veteran had been afforded a hearing before a now retired Veterans Law Judge in June 1998.  Recently, the Veteran was afforded another hearing before the undersigned Veterans Law Judge in October 2007.

The Board remanded this matter to the RO in December 2007 for additional development  of the record (via the Appeals Management Center (AMC), in Washington, D.C.).  

In January 2010, the Board assigned an increased rating of 20 percent, but remanded to matter of a rating higher than that to the RO for further development.  

In a May 2010 rating decision, the RO effectuated the grant of an initial evaluation of 20 percent for the service-connected lumbosacral strain and assigned an effective of May 24, 1995.

Of preliminary importance, because the claim for a higher rating for the service-connected lumbosacral strain involves a request for a higher rating following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDING OF FACT

For the period of the appeal, the service-connected low back disability is not shown to have been productive of  more than a moderate limitation of motion or functional loss due to pain manifested by forward flexion of the thoracolumbar spine restricted to 30 degrees or less or by ankylosis of the thoracolumbar spine; intervertebral disc syndrome with the requisite incapacitating episodes is not demonstrated.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for the service-connected lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5289, 5292, 5293 (2003); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a including DCs 5235 to 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  38 C.F.R. § 3.159.

In Pelegrini, the Court held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In the present case, in letters dated in February 2003, March 2005, March 2006, January 2008, January 2010, March 2010, June 2010, and August 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.

The March 2006 and January 2008 notice letters addressed how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

There was a timing deficiency with the March 2006 and January 2008 notice letters, with respect to the notice requirements under Dingess because it was provided after the initial rating action.  

The timing deficiency was remedied by the fact that the Veteran's claim was readjudicated by the RO in the June 2009 SSOC after proper VCAA notice was provided and after the Veteran had an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.

The Veteran was afforded VA examinations in April 2002, April 2003, November 2008 and February 2010.  The VA examinations, combined, were thorough in nature and adequate for the purposes of deciding this claim.  The reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  

Moreover, all of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, VA and private treatment records, and VA examination reports.  Also of record and considered in connection with the appeal is the Veteran's testimony, and written statements submitted by the Veteran and his representative on his behalf.  

Although the Veteran indicated in June 2011 that he had more information or evidence to submit in support of his appeal, the RO waited the requisite time period for the Veteran to submit such information.  He was informed that his case would be returned to the Board if the evidence was not submitted within 30 days.  The Veteran did not submit any new evidence.

As discussed, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  


II.  Higher Initial Rating for Lumbosacral Strain

The Veteran asserts that he is entitled to a higher initial rating for his service-connected lumbosacral strain, evaluated as 20 percent disabling under DCs 5295 and 5237.  (See October 2007 Hearing).

The Veteran filed his original claim for compensation benefits in May 1995.  During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, including the criteria for rating disabilities of the spine.  

Effective on September 23, 2002, VA revised the criteria for rating intervertebral disc syndrome, after the date on which the instant claim was filed.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  

Effective on September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  

The revised provisions of Diagnostic Code 5293 were also redesignated as Diagnostic Code 5243 for intervertebral disc syndrome, effective September 26, 2003.  

The Board is required to consider the claim in light of both the former and revised schedular criteria to determine whether a higher disability rating is warranted for the Veteran's lumbar spine disability.  The General Counsel for VA has determined that the amended rating criteria, if favorable to the claim, can be applied only for the periods on and after the effective date of the regulatory change.  

However, the Veteran does get the benefit of having both the former and revised regulations considered for the period after the change was made.  See VAOPGCPREC 3-2000.  

That guidance is consistent with longstanding statutory law, to the effect that an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  See 38 U.S.C.A. § 5110(g).

Prior to September 23, 2002, intervertebral disc syndrome was evaluated under former Diagnostic Code 5293.  A 20 percent rating required moderate intervertebral disc syndrome with recurring attacks.  

A 40 percent rating required severe intervertebral disc syndrome with recurring attacks, with intermittent relief.  

A 60 percent rating required pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  A 60 percent is the highest schedular rating assignable under Diagnostic Code 5293.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Prior to September 26, 2003, lumbosacral strain was evaluated under former Diagnostic Code 5295.  A 20 percent rating is warranted for lumbosascral strain where there is muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  

A maximum of 40 percent rating is warranted for severe lumbosacral strain where there is listing of whole spine to opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  A maximum of 40 percent rating is also warranted if some the above manifestations are present, if there is also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4,71a, Diagnostic Code 5003 (2010); see also 38 C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).

Prior to September 26, 2003, limitation of motion of the lumbar spine was evaluated under former Diagnostic Code 5292.  A 20 percent rating is warranted for moderate limitation of lumbar spine motion.  A maximum of 40 percent rating is warranted for severe limitation of lumbar spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

The Board observes the words "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.  

Although the criteria under Diagnostic Codes 5290 through 5292 were less defined that the current criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See Supplementary Information, 67 Fed. Reg. 56509 (Sept. 4, 2002).  

In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider the current ranges of motion to rating spine disabilities under the old criteria.

Under the amendment to the rating schedule that became effective on September 23, 2002, intervertebral disc syndrome (pre-operative or post-operative intervertebral disc syndrome) is to be evaluated either on the total duration of incapacitating episodes over the past 12 months; or, by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Effective on September 26, 2003, intervertebral disc syndrome was assigned a new diagnostic code number (5243), and the instruction with respect to the separate evaluation of neurologic and orthopedic manifestations were re-worded and moved to Note 1, following the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a.  

The above-mentioned instructions were re-phrased to state that intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under section 4.25.  Id.  

However, these revisions were intended to be clarifying and non-substantive in nature.  See Schedule for Rating Disabilities; The Spine, 67 Fed. Reg. 56509, 56510 (Sept. 4, 2002) (indicating that the then-proposed amendment "would make editorial changes," but would not "represent any substantive change to the recently adopted evaluation criteria for intervertebral disc syndrome"); Schedule for Rating Disabilities; The Spine; Correction, 69 Fed. Reg. 32499 (June 10, 2004).

Pursuant to the first method of evaluation (total duration of incapacitating episodes over the 12 month period), the revised criteria provide that a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less 4 weeks during the past 12 months.  

A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293; 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The revised schedule does not provide for an evaluation higher than 60 percent.

Effective on September 26, 2003, a general rating formula was instituted for evaluating diseases and injuries of the spine.  See 38 C.F.R. § 471a, Diagnostic Codes 5235-5243.  The second method of evaluation provides:

20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.

50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.

100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243. 

38 C.F.R. § 4.71a., General Rating Formula, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under the appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243; Plate V, 38 C.F.R. § 4.71a.

The VA, service, and private treatment records, dated from May 1995 to May 2009, showed findings of normal flexion without paraspinal spasm; muscle spasm; chronic low back ache; tenderness over L1-L5 spine and paraspinals on the right and left with good forward flexion and range of motion; tenderness on palpation to L4-S1 region with pain elicited through the range of motion; a Patrick-Fabere test was positive; and a negative straight-leg raising testing.

During this time period, the Veteran was diagnosed with sacroiliac subluxation associated with paraspinal myospasms with bilateral sciatica and lumbago; a normal range of motion of the lumbar spine; slight paraspinal muscle spasm; mild scoliosis and small disc herniations at L4-L5 and L5-S1 without any spinal stenosis; muscle strength within normal limits, no step deformity; and a herniated intervertebral disc lumbar, and intervertebral disc degeneration.

Specifically, an in-service radiologic examination report, dated in March 2001, noted findings of mild degenerative non-marginal anterior osteophyte at L4 disc (L4-L5) consistent with degenerative annulus and anterior bulging disc.  No spondylolysis or spondylolisthesis was seen.  A private MRI report of the lumbar spine taken in April 2001 reveals degenerative disc disease, L4-L5, and very small right-sided herniated disc, L5-S1.  

A VA MRI report of the lumbosacral spine, dated in June 2006, reflects findings of broad based central disc protrusion which caused indentation of the anterior thecal sac at the L5-S1 level.  It was further noted that there was no significant narrowing of neural foramina or lateral recess at the L5-S1 level.  

A February 2007 in-service radiologic examination report, showed degenerative changes of the lumbosacral spine, worse at L4-L5 and L5-S1, with a central to right paracentral disc protrusion which caused moderate spinal canal stenosis at L5- S1, and with mild right neuroforaminal stenosis.

Moreover, a private report of an MRI of the lumbar spine, dated in May 2008, showed diagnoses of no acute fracture or dislocation of the lumbar spine; mild multilevel degenerative changes of the lower lumbar spine, most pronounced at the level of L5-S1; no central canal or neural foraminal stenosis; central posterior annular tears identified at the levels of L3-L4, L4-L5 and L5-S1; and fusion of the bilateral sacroiliac joints that was found to be somewhat unusual for the Veteran's age and sex and might be related to prior injury.

In conjunction with the current appeal, the Veteran underwent VA spine examinations in April 2002, April 2003, November 2008, and February 2010.

The VA spine examination report, dated in April 2002, shows a history of a spinal injury in 1991 while on active duty stemming from a truck accident.  The examiner noted that the Veteran underwent physical therapy from 1994 to 1995, and returned to active duty in the National Guard in 2000, where he remained employed.

The examiner noted that the Veteran was also a police officer at the Norfolk Naval Base as a civilian.  He stated that, over his period of employment, he averaged approximately 10 days per month of being absent because of his low back problem.  He primarily complained of having occasional, intermittent back ache and stiffness, for which he took Motrin for temporary relief.  

The Veteran reported experiencing flare-ups every one to two weeks, which caused him difficulty when performing sit-ups and crunches, and difficulty when lifting over 40 to 50 pounds.  

On examination, the examiner observed that the Veteran was able to flex to 100 degrees, extend to 20 degrees, lateral bend to 45 degrees, bilaterally, and rotate to 45 degrees, bilaterally, for a combined range of motion for the thoracolumbar spine of 300 degrees.

Moreover, there was no motor loss noted in any major muscle group in either lower extremity.  His straight leg raising was negative, bilaterally, to 90 degrees, and the Veteran walked without limp and appeared to be in no pain.

Further, the Veteran climbed on and off the examining table without difficult or any expression of discomfort.  He had diminished sensation in the entire right lower extremity in no dermatome distribution.  The examiner observed that there appeared to be no spasm or deformity of the spine, and there was no muscle tenderness.

Diagnostic and clinical test results included a review of x-ray studies, which revealed a normal lumbar lordotic curve, with normal bone architecture throughout, and well-preserved disc spaces.  No facet degenerative joint disease was noted at any level.

The examiner opined that the Veteran's disability, which at the present time was little to minimal, was as likely as not related to his service.  The opinion was based on a significant injury having occurred which required medical attention and a constant flow of medical care rendered since that time to date.

The examiner cited an MRI report, dated in April 2001, which revealed a mild bulge at the L4-L5 level and small focal protrusion at the L5-S1 level, neither level causing any encroachment.

An April 2003 VA spine examination report included reference to a history of a herniated nucleus pulposus at L5-S1 and degenerative disc disease at L4-L5 based on MRI study performed in April 2001.

The Veteran complained of occasional low back pain that came and went and became aggravated by lifting anything, walking, running and turning the wrong way.  The pain was reportedly located over the L1-L2 region in the vertebral column, and when aggravated, was 9 out of 10 in intensity.  Severe pain lasted approximately 30 minutes and was somewhat relieved by muscle relaxer.

The examination noted a full range of motion, nontender to palpation over the vertebral column and negative straight leg raising.  The examiner noted lower extremity strength/sensation to be intact and symmetrical, a negative Babinski, full weight bearing non-antalgic gait, and an ability to walk on toes, heels, and tandem.  No kyphosis, lordosis, or scoliosis was noted.  Further, no swelling, redness or deformity in the back was noted.  The Veteran was diagnosed with herniated nucleus pulposus L5-S1 and degenerative disc disease L4-L5.  

Significantly, an April 2007 in-service physical therapy report indicated examination results for the thoracolumbar spine with a passive range of motion of forward flexion to 22 degrees and an active range of motion on forward flexion to 15 degrees.

Combined passive range of motion for the entire thoracolumbar spine was to 126 degrees, and combined active range of motion for the entire thoracolumbar spine was to 112 degrees.  Range of motion was determined to be limited by muscle guarding.

Further, an in-service Physical Examination Board Proceeding report, dated in May 2007, indicated findings of chronic low back pain secondary to herniated nucleus pulposus at L5-S1 and degenerative disc disease at L4-L5, without radiculopathy or muscle spasm.  His range of motion was found to be pain-limited, and tenderness to palpation of the paraspinous muscles was noted on examination.

Finally, a VA spine examination, dated in November 2008, revealed findings of  intermittent pain radiating down to the side of both legs.  The Veteran denied any history of hospitalization or spinal surgery, or any bowel, bladder, or sexual dysfunction.  He denied having any flares, but noted that he always experienced some degree of pain and paresthesias.

The Veteran reported having pain at a level 8 out of 10 and indicated that his pain had progressively worsened since it's onset in service.  He was treated with Gabapentin, Codeine, and Cyclobenzaprine, with fair results.

The Veteran reported having current full-time employment as a law enforcement officer with the Federal government and stated that, due to his back pain and increased absenteeism, he was transferred to a desk administrative position.  He stated that, on average, he missed 2 to 3 weeks of work per month and missed 25 weeks of work in the last 12 month period.

The examination results included all muscle group strength, with full, symmetric strength of 5 out of 5.  Moreover, there was no muscle atrophy present; no abnormal muscle tone or bulk; no tremors, tics or other abnormal movements; no flare- ups of spinal conditions; and no function of any joint affect by a nerve disorder.

Moreover, there was no IVDS noted.  His posture was functional and effective, though the Veteran was mildly stooped with a 10 degree lean forward.  Ambulation was without limp, and his gait was normal with good propulsion, coordination and balance.  The examiner noted that the Veteran did not require any assistive device to ambulate.  A Goldthwaite's Test indicated no motion between segments of the lumbosacral spinous process because in this instance there was calcification/fusion of the sacro-iliac joints, bilaterally.

However, the examiner noted that test results in this case were inaccurate because there was bilateral fusion of the sacroiliac joints and normally the test required that pain was experienced before the irritation was rooted in the sacroiliac joint, but if the pain manifested with the motion of the lumbar segment, the lesion was more likely in that area.  Additionally, the examiner found no gibbus, kyphosis, list, scoliosis, or reverse lordosis; however lumbar flattening and lordosis were indicated.

The electromyographic studies and nerve conduction studies were performed in conjunction with the examination.  VA outside consults and imaging studies, dated in May and September 2008, showed pronounced degeneration of the L5-S1 spine without neural stenosis, small posterior annular tears, and fusion of the bilateral sacro-iliac joints.

A detailed sensory examination of the lower extremities revealed normal vibration, bilaterally; normal pain pinprick, bilaterally; normal light touch, bilaterally, and normal position sense, bilaterally.

The range of motion testing indicated active flexion to 70 degrees and passive flexion to 70 degrees, with increased pain on both active and passive motion at 70 degrees flexion.  There was no additional loss of motion on repetitive use of the joint, and resisted isometric movement was normal.  

Further, combined range of motion of the entire thoracolumbar spine was to 220 degrees.  There was no pain on active or passive motion for any other movement indicated, and there was no additional loss of motion on repetitive use of the joint for any other movement found.

The examiner noted that the spine disorder had a significant effect on the Veteran's usual occupation, causing increased absenteeism due to pain.  The Veteran related that his life style was sedentary due to his pain, which had a moderate effect on his ability to exercise and prevented him from being able to participate in sports.

The examiner noted that the condition, as per the Veteran's statement, became exacerbated by demanding physical activity.  The examiner opined that, with a reasonable amount of certainty, the Veteran should be able to continue his sedentary life style and very sedentary office work, which was compatible with his current disability.  The examiner was unable to explain the significant amount of time loss from work and tardiness without resorting to mere speculation.

In summary, the Veteran was diagnosed with recurrent low back strain, secondary to multilevel degenerative arthritis of the lumbar spine, without findings of radiculopathy.

The VA treatment records dated from March 2008 to May 2009 reflected complaints of pain with mild degenerative changes and annular tears L3-S1.  (See March 2008 and August 2008 VA treatment records).  A March 2008 record noted that the Veteran fell and injured his coccyx area.  An April 2008 record reflected complaints of increased back pain that radiated to the legs. 

A May 2008 MRI noted no acute fracture or dislocation of the lumbar spine and mild multilevel degenerative changes of the lower lumbar spine (most pronounced at the level of L5-S1).  There was no central canal or neural foraminal stenosis; central posterior annular tears were identified at the levels of L3 to L5; and fusion of the bilateral sacroiliac joint was unusual for the Veteran's injury and sex (and might be related to a prior injury).  

Upon VA examination in August 2008, there was a point of tenderness along the upper lumbar spine with limited forward flexion and mild scolisosis.  Abduction was fair with discomfort.  The Veteran was assessed with, in part, suspect cervical disc disease and lumbar disc disease.    

A March 2009 VA treatment record noted that the Veteran had difficulty walking to work because of his back pain.  He felt that a handicap sticker would enable him to work and prevent a flare-up from having to walk.  

A December 2009 VA treatment record noted that the Veteran received a physical for job as a federal police officer.  He told the VA physician that he was able to run, jump, and carry the amount of weight stated on the form.

The treatment records from an Army Medical Center noted low back pain with tenderness.  There were no spasms or incapacitating episodes were indicated.  The Veteran was treated with physical therapy.

The Veteran underwent a VA examination in February 2010.  The Veteran complained of constant back pain that rated an 8 out of 10 (10 being the worst) and during a flare up (that he had once per week) was a 10.  He was incapacitated during a flare up.  

The Veteran also complained of symptoms of radiculopathy.  He stated that he missed seven months of work in the past 12 months.  The Veteran had not had any back surgeries or steroidal injections.  He did not use any assistive devices.  

The Veteran had worked as a Federal police officer since 1992 and a civilian federal police officer since 2008.  He reported that he was still able to run about .5 of a mile, walk, stand and sit for about one hour.

Upon examination, the range of motion of the thoracolumbar spine showed forward flexion of 0 to 90 degrees.  Extension was from 0 to 20 degrees.  Left and right lateral flexion was from 0 to 30 degrees, and left and right lateral rotation was from 0 to 30 degrees.  There was also no additional limitation in range of motion or joint function following repetitions due to pain, fatigue, weakness, lack of endurance or incoordination.  

The bilateral lower extremity strength, sensation, and deep tendon reflexes were intact and equal without neurological deficit.  His gait pattern was noted as normal.  There were no spasms, tenderness or guarding.  Normal spinal contour was noted.  There was a negative straight leg raising.

A June 2010 VA treatment record noted that the Veteran had no complaints and had the physician sign a "fit for duty" letter.  A September 2010 VA treatment record noted that the Veteran had a new job in Alaska with the Department of Defense.

After review of the evidence, the Board finds that the service-connected lumbosacral strain is not shown to warrant a rating in excess of 20 percent for any period of the appeal.  The lumbosacral strain is not shown to be manifested by more than a moderate limitation of motion or forward flexion of the thoracolumbar spine limited to 30 degrees or less or a combined range of motion of the entire thoracolumbar spine of 235 degrees or less.  Moreover,  there was no showing of muscle spasms on extreme forward bending, loss of lateral spine motion in standing position, ankylosis, IVDS, or any related neurological deficit.

In addition, to warrant a higher rating, the evidence must show that the Veteran's lumbar spine disability is currently manifested by either unfavorable ankylosis of the entire thoracolumbar spine or evidence of intervertebral disc syndrome with episodes of incapacitation where bed rest was prescribed by a physician.  

There is no medical evidence suggestive of ankylosis.  Although there Veteran reported to the VA examiners episodes of incapacitation, the Veteran is not entitled to a higher rating under Diagnostic Code 5243 (intervertebral disc syndrome) as his flare ups and/or incapacitating episodes are not shown to have required bed rest as prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5243.

In addition, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and when those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. at 204-07.  

While recognizing that the Veteran has subjective complaints of pain in regard to his back and that the record contains an indication that the Veteran suffers from flare-ups, there is evidence indicating a finding of additional functional loss beyond that which was objectively shown in the examinations due to pain, weakness, excess fatigability, or incoordination.  

The Veteran's limited low back motion is the basis for the current rating.  While the Veteran has subjective complaints of pain, such pain is not shown to be so disabling as to warrant any higher rating.  Therefore, the Board holds that an additional evaluation in consideration of DeLuca and applicable VA code provisions is warranted.  See also 38 C.F.R. § 4.7.  

While the Veteran complained of radiating pain, there is no objective medical evidence to support such a neurological deficit (i.e., muscle weakness, numbness, and paralysis).  Additionally, during the October 2007 hearing, the Veteran denied experiencing any sort of muscle spasm and reported numbness and instability in the legs due to his low back disorder.

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability based on the appropriate diagnostic criteria.

Such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

Overall, the Board finds that, as the disability picture does warrant a 20 percent rating, for the entire period (the date of the receipt of the claim) his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition since that date.  Fenderson, supra.

Since the record does not establish that the rating criteria are inadequate to rate the manifestations of the service-connected low back disability in this case, extraschedular consideration is not warranted.  The disability picture as demonstrated is reasonably addressed by the established rating standard.  

In adjudicating this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

An initial evaluation in excess of 20 percent for the service-connected lumbosacral strain is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


